Citation Nr: 1647252	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease and congenital spondylosis.

2.  Entitlement to service connection for a disability manifested by pain in the bilateral lower extremity, to include radiculopathy.  


REPRESENTATION

Veteran represented by:  Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The North Little Rock, Arkansas RO has assumed the role of Agency of Original Jurisdiction (AOJ).  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the claims file.  

In November 2013 and February 2016 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A lumbar spine degenerative disc disease was not manifest in service and is not attributable to service; there is no disease or injury that was superimposed on the congenital acquired spondylosis during service or is otherwise related to the defect.

2.  Bilateral lower extremity radiculopathy was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Bilateral lower extremity radiculopathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter from February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  


Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A congenital or developmental defect is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation). As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Facts and analysis

The Veteran asserts entitlement to service connection for a low back condition and radiculopathy (or a bilateral lower extremity condition manifested by pain) as secondary to his low back condition.  Specifically, the Veteran contends that his duties as a deck member in-service resulted in wear and tear to his low back.  

The Veteran reports strenuous duties as a boatswains mate which required pulling, rigging and watching out for dangerous events on the deck of a ship.  Many times he complained of low back pain but it was only documented once.  He was placed on light duty a few times because of strains.  Immediately after service he sought VA treatment for his low back and received medication.  Post-service the Veteran worked for approximately 20 years in the construction industry which was not so strenuous and slower pace and he also did some plumbing work.  He could no longer keep up and applied work social security disability and was granted benefits.  See September 2011 Board hearing transcript and December 2010 Decision Review office hearing transcript.  

The Veteran has a current diagnosis of lumbar spine degenerative disc disease and congenital spondylosis.  See e.g., May 2011 and April 2016 VA examination.

STRs show in-service complaints of low back pain from June 1981.  See STRs dated June 13, 1981 (X-ray conducted due to some low back pain) and June 22, 1981(while admitted for psychiatric treatment had been having low back pain since put in seclusion room).  

Despite in-service complaints of some low back pain, the Board finds that the preponderance of the evidence is against a finding that service connection is warranted for the Veteran's low back condition, including on the basis of whether the congenital defect, not in itself considered a disease or injury for VA compensation purposes, was subject to or aggravated by a superimposed disease or injury. 

STRs do not contain a diagnosis or treatment of any chronic low back condition.  The Board notes that an April 1981 hospital summary for a diagnosis of atypical psychosis documented a physical evaluation within normal limits with a notation that back X-rays were taken.  In June 1981, back X-rays were conducted due do some low back pain.  There were no results documented for either X-ray.  There is no exit examination of record.  Despite several instances of low back pain complaints and notations that X-rays of the low back were taken, the Board finds that the lack of any in-service diagnosis or treatment of any low back condition weighs against the claim.  

Post-service VA treatment records reflect complaints of chronic low back pain from April 1998.  In April 1998, the Veteran reported complaints of low back pain since 1981; associated spinal X-rays were negative.  In an August 1998 record, the Veteran was provided a provisional diagnosis of lumbar spine disc disease but an update from November 1998 noted the Veteran was a no call and no show.  During a March 1998 se hospitalization for substance abuse treatment, the Veteran denied musculoskeletal symptoms but admitted to low back pain.  Upon evaluation, the spine was unremarkable.  A May 1990 lumbosacral X-ray imaging study was conducted with a clinical history noting that the Veteran was involved in a motor vehicle accident two months prior and that he was "now having" tingling in hands and low back pain.  Notably, the impression of the lumbar spine was "normal."  In a January 18, 1994 record, a motor vehicle accident two months prior was noted (November 1993), the Veteran had low back pain for one week.  The Veteran was assessed with chronic low back pain.  In a January 2000 record, the Veteran had chronic low back pain.  The Veteran was hospitalized in January 2001, and diagnosed with a lumbar herniated disc.  The post-service treatments records do not support a medical link between the Veteran's low back condition and service. 

The Veteran submitted private treatment records which reflect back treatment from 2004 through 2009.  

A September 2002 social security administration disability determination report documents that the Veteran complained of chronic low back pain.  X-rays of the lumbar spine were taken in October 2000 and interpreted as normal.  In January 2001, the Veteran was diagnosed with lumbar disc protrusion by the VA.  See VBMS medical treatment records dated January 23, 2004, pg. 24-25.

The post-service treatment records reflect subjective complaints of a long history of chronic low back pain as reported in 1998 with an actual diagnosis of a low back condition not rendered in 2001.  There was at least seventeen years between the Veteran's discharge and the first documented treatment of a low back condition, with no abnormal findings found upon imaging studies until nearly 20 years post service, after several documented motor vehicle accidents from the early 1990s.  Moreover, while not dispositive, a significant gap in treatment following service is a factor for consideration.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, such gap is even more important in light of several post-service motor vehicle accidents.

The Veteran was afforded a VA spine examination in May 2011.  The Veteran reported having back pain for 20 years.  In April 2010, an MRI showed congenital spondylosis at L4-L5 and L5-S1 causing canal stenosis as well as left foraminal narrowing at L5-S1 with impingement on the right S1 nerve root, which was the provided diagnosis at this examination.  The VA examiner provided a negative nexus opinion.  He noted that the Veteran was not treated for back pain in service and did work in construction but had to quit work in 1982 due to his back condition, as reported by the Veteran.  

The Board found the May 2011 VA examination inadequate as the examiner had noted that the Veteran was not treated for back pain in-service though a June 1981 treatment record included a complaint of back pain.  Further, an opinion regarding the Veteran's congenital back condition was not addressed.  As such, the Board requested an updated VA spine examination and opinion in a November 2013 remand.  

The Veteran was afforded a VA spine examination in May 2014.  The Veteran was diagnosed with lumbar spine degenerative disc disease and spondylosis with a date of diagnosis of 2003.  It was further clarified that the Veteran had congenital spondylosis.  The Veteran reported an onset of low back pain in about 1981.  The VA examiner noted that the Veteran's STRs were silent for back problems (incorrect) as were medical records for over a year after discharge (correct).  It was noted the Veteran worked in construction after discharge until about 1990 and then he did maintenance for year.  The record contains complaints of back pain in the 1990s.  A January 18, 1994 VA treatment record shows that the Veteran presented with back pain after a motor vehicle accident two months prior.  The Veteran had back surgery in 2011.  The VA examiner provided a negative nexus opinion.  In support of his opinion he noted that STRs were silent for back complaints as were the records one year after discharge.  The Veteran had a congenital disorder but the medical records did not show the condition was due to or aggravated by his service.  His current back condition was as likely as not related to normal wear and tear.  

In a February 2014 remand, the Board found the May 2014 VA examination inadequate.  The VA examiner again failed to acknowledge a complaint of back pain in STRs from June 1981.  Further, the VA examiner failed to adequately address whether the Veteran's congenital low back condition was subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability.

The Veteran was afforded a VA spine examination in April 2016.  The Veteran was diagnosed with thoracolumbar spine degenerative disc disease with radiculopathy with a date of diagnosis of 2011.  The VA examiner provided a negative nexus opinion between the Veteran's low back condition, radiculopathy and service, including whether a congenital low back condition was subject to or aggravated by a superimposed disease or injury which resulted in additional disability.  The VA examiner summarized that the Veteran's 1981 instance of back pain stated that he had back pain for a short time while treated for problems with mental issues.  Spondylosis is a degenerative spine problem.  The Veteran had very little back pain in service and worked in construction for years after service prior to his diagnosis of degenerative disc disease and surgery.  Further, there was a less than a 50 percent probability that the Veteran had aggravated a congenital problem in-service because he had no back trouble in service that would have aggravated a congenital problem, if present.  

The Board finds the 2016 VA examination report which provided negative nexus opinion between the Veteran's low back condition and service and also determined the congenital low back condition was not subject to or aggravated by a superimposed disease or injury during service which resulted in additional disability to be highly probative, as it was based on a thorough review of the Veterans medical records, evaluation of the Veteran, and cites to relevant medical principles.  Further, the Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological relationship between a back disability and service or whether congenital spondylosis was subject to or aggravated by a superimposed disease or injury which resulted in additional disability.

The Board has considered the lay statements of the Veteran asserting his low back condition was caused by in-service wear and tear.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a low back condition and active duty service is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Turning to the Veteran's claim of entitlement to a bilateral lower extremity nerve condition or condition manifested by pain, the Veteran has a current diagnosis of radiculopathy in the bilateral lower extremities.  See April 2016 VA examination.  As the Board has found that the Veteran's low back condition is not service connected, secondary service connection for bilateral lower extremity radiculopathy is thus not for application.  However, entitlement to service connection on a direct basis for a bilateral lower extremity radiculopathy must be addressed.

The Veteran does not allege, nor does the evidence show that a bilateral lower radiculopathy is directly related to service.  The available STRs do not reflect any diagnosis or complaints of radiculopathy.  The Veteran's sole assertion is that the radiculopathy was caused or aggravated by his non-service connected low back condition and he has not advanced any argument that his radiculopathy was incurred in-service.  There is no medical evidence of record suggesting a link between his radiculopathy and service, rather the evidence indicates his radiculopathy is associated with his non-service connected low back condition.   

In conclusion, in regard to the Veteran's low back condition claim, the most probative evidence of record comes from the April 2016 VA examination and the STRs and this evidence outweighs the Veteran's statements made during the course of this appeal, discussed in detail above.  As service connection for a low back condition has not been established, a secondary service connection claim for bilateral lower extremity radiculopathy cannot be considered and there is no medical or lay evidence of record supporting a direct relationship between a radiculopathy and service.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and service connection for a low back condition and bilateral lower extremity radiculopathy is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for radiculopathy is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


